Citation Nr: 0408538	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  95-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to October 1970 and from November 1990 to June 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Board undertook evidentiary 
development in May 2002 and remanded this case to the RO in 
July 2003.  The matter has now been returned to the Board for 
further appellate review.


FINDING OF FACT

1.  A low back disability characterized as "hypertrophic 
arthritic changes" of the lumbar spine was noted on a pre-
enlistment examination.

2.  A permanent increase in severity of the preexisting low 
back disability during either of the veteran's periods of 
active duty is not shown.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).
VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim by the May 1994 rating 
decision, the July 1995 Statement of the Case (SOC), the May 
1997, March 1998, and August 2003 Supplemental Statements of 
the Case (SSOCs), the March 2001 and January 2002 letters 
from the RO, and the July 2003 Board remand.  In these 
documents, he was informed of the basis for the denial of his 
claim, of the type of evidence that was needed to submit to 
substantiate the claim, and of all regulations pertinent to 
the claim.  He was specifically advised of the provisions of 
the VCAA, including which evidence and information was his 
responsibility, and which evidence would be obtained by the 
RO.

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits promulgated by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In the present case, the initial AOJ decision was 
made several years prior to the enactment of the VCAA; 
therefore, a VCAA notice prior to the initial AOJ decision 
would have been impossible.  

The Board finds that any defect with respect to the timing of 
VCAA notice was harmless error.  While notice was not 
provided prior to the first AOJ adjudication of the claim, it 
was provided prior to the most recent transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After notice 
was provided, the case was readjudicated and a SSOC was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.
In addition, Pelegrini included language that stated, in 
part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  In a recent precedent opinion, 
the VA General Counsel found that the Court's statements 
regarding this new element of the notice requirement were 
obiter dictum and not binding on the VA.  Rather, 38 U.S.C.A. 
§ 5103(a) does not require the VA to seek evidence from a 
claimant other than that identified by the VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Regardless, 
the Board finds that the various notices provided to the 
veteran cumulatively had the same effect, i.e., that he must 
provide all pertinent evidence in his possession.

As to the duty to assist, the RO considered the service 
medical records, Army National Guard medical records, VA 
clinical records, and lay statements.  The veteran was 
afforded VA medical examinations and opinions, and he 
presented testimony at a personal hearing before the RO.  He 
has identified no additional sources of medical treatment.  
Consequently, the RO has fulfilled both the duty to notify 
and the duty to assist the veteran and no further action is 
necessary to comply with the VCAA.  He is not prejudiced by 
the Board's proceeding with appellate review at this point.

The veteran believes that his low back disability, which 
preexisted active service, was aggravated by his two periods 
of active service.  Service connection will be granted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  If such an increase is found, the presumption of 
aggravation is applicable and the condition is presumed 
aggravated unless the government points to a "specific 
finding" that the increase in the appellant's disability is 
due to the natural progression of the disease.  See Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has permanently worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

The veteran's service medical records include a June 1968 
pre-enlistment x-ray of the lumbosacral spine that showed 
slight scoliosis of the upper lumbar spine and small anterior 
hypertrophic spurs at L3-L4 with slight narrowing of the disc 
space.  The impression was hypertrophic arthritic changes of 
the lumbar rachis.  On August 1968 enlistment examination, it 
was noted that the veteran had had back pain on exertion at a 
previous examination, but was found fit for active duty with 
a diagnosis of traumatic arthritis of the back.

From August to November 1968 the veteran was followed for 
pain due to traumatic degenerative arthritis of the lumbar 
vertebrae, noted to have been incurred prior to service.  A 
July 1969 x-ray report of the lumbar spine revealed wedge 
shaped deformities of the upper lumbar vertebral bodies and 
the lower dorsal spine.  There were multiple nodules and 
osteophyte deposition consistent with Scheuermann's disease.  
In February 1970, the veteran was seen for an exacerbation of 
back pain.  It was noted that he had injured his back while 
weight lifting at the age of 16 and had developed 
intermittent back pain since that time in certain positions.  
Physical examination was negative, and an x-ray showed 
hypertrophic arthritis.  In July 1970, the veteran reported 
mild discomfort that did not limit his activities.  On 
October 1970 separation examination, the veteran reported a 
history of arthritis and back trouble.  The examiner noted 
that the veteran had traumatic arthritis of the back, 
secondary to lifting in 1961, that had not changed 
appreciably in service.

Medical records from the Army National Guard and the 
veteran's second period of active service include a November 
1979 chest x-ray that noted slight degenerative changes of 
the lower thoracic spine.  On examinations in June 1990 and 
April 1991, the veteran reported recurrent back pain.  In 
April 1991, he reported that the pain worsened with physical 
activity.  Medication was prescribed, and he was placed on 
profile.  No objective findings were made and it was noted 
that the veteran had a history of low back pain that was 
aggravated by driving in Saudi Arabia.  In May 1991, the 
veteran reported worsening back pain for the past few weeks.  
An x-ray showed moderately severe levoscoliosis with severe 
degenerative spurring and disc space narrowing.  

In May 1992, the veteran reported chronic low back pain for 
the past year.  Physical examination was negative except for 
apparent scoliosis, and the assessment was chronic low back 
pain.  In September 1992, the veteran reported low back pain 
since high school, but increased pain since service in the 
Persian Gulf.  Physical examination was negative, but an x-
ray showed severe degenerative levoscoliosis of the lumbar 
spine and marked degenerative changes at all levels.  The 
assessment was severe changes on x-ray but minimal symptoms.

On January 1993 VA Persian Gulf Registry examination, the 
diagnosis was severe degenerative joint disease of the lumbar 
spine, probably aggravated in the Persian Gulf.  At a 
September 1993 VA examination, the veteran reported that his 
back problems began in 1991 when he did a lot of heavy 
lifting in Saudi Arabia.  He was given medication and placed 
on profile, and the pain subsided when he no longer performed 
heavy lifting.  Physical examination noted scoliosis to the 
left and the veteran was assessed with mild low back strain.  
The x-ray report showed probable slight interval mild 
anterolisthesis of L4 on L5, otherwise no significant change 
in the moderate to severe scoliotic curvature and 
degenerative changes of the lumbosacral spine.

At a personal hearing at the RO in September 1996, the 
veteran acknowledged that he had a low back disability prior 
to active service, but believed that it was aggravated in 
service.  He had first injured his back in 1961, and had 
increased pain due to physical exertion and climate change 
during his first period of service.  He failed a civilian 
employment physical for a trucking company shortly after his 
discharge from service.  He engaged in heavy lifting and 
truck driving on active duty in Saudi Arabia, and his back 
pain again increased.  At that time, the pain did not subside 
as it had after the first period of active service.  The 
veteran believed that he had greater impairment from his 
second period of active service.  The hearing officer 
informed the veteran that medical records for the 20 year 
time period between his periods of active service would help 
to establish a permanent aggravation of his low back 
disability.  

In November 1996, the veteran's employer wrote that the 
veteran had been an employee since July 1989.  Prior to 
Desert Storm, he could perform manual labor and heavy 
lifting.  After Desert Storm, he requested to not perform 
heavy lifting due to his back problems.  VA treatment records 
in December 1996 show that the veteran was taking Motrin for 
his back pain.

On November 1997 VA examination, the veteran reported low 
back pain and pain of various other joints.  He reported that 
he had no problems with his back until two months prior to 
leaving Saudi Arabia.  He currently could not perform heavy 
lifting from the ground and had a constant backache.  
Physical examination found full range of motion, moderate 
tenderness of the lumbosacral area, and scoliosis to the 
left.  An x-ray showed marked dorsolumbar levorotoscoliosis 
with maximum convexity at L2-L3 and associated degenerative 
changes in the lumbar segments with no change since a 
September 1993 x-ray.  The diagnosis was moderate 
degenerative disease lumbosacral spine and scoliosis of the 
spine to the left. 

At a February 2003 VA examination, the examiner reviewed the 
claims file.  The veteran reported that he currently worked 
full time at a factory, lifted 20 to 30 pounds, and was on 
his feet quite a lot.  Prior to Persian Gulf service, he had 
some daily pain that was minor.  During the Gulf War, he 
performed a lot of heavy lifting and driving, and was placed 
on medication and light duty for his back pain.  Currently, 
his low back pain was the same as it had been prior to the 
Gulf War because he no longer performed heavy lifting.  He 
believed that his low back was now somewhat more severe than 
prior to the Gulf War.  He currently used no pain medication.  

Upon examination, the right paralumbar area was tender to 
palpation and there was pain on midline percussion of the 
lumbar spine.  A moderate bony prominence to the left of the 
thoracic lumbar spine junction was present and there was some 
complaint of pain at terminal degrees of motion.  The 
diagnosis was lumbar spine with levoscoliosis and diffuse 
degenerative changes throughout, to include degenerative 
disc/joint disease.  The examiner commented that there was an 
apparent increase in the veteran's chronic low back pain 
during Persian Gulf service; however, there was no evidence 
that the increase became chronic, and the back pain had 
returned to its prior level.  Therefore, there was no chronic 
increase of the veteran's low back disability as a result of 
active service in 1990 and 1991.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for a low back disability.  Low back disability was noted on 
the veteran's initial entry on active duty; that fact is not 
in dispute.  No increase in severity of the pre-existing low 
back disability during that initial period of active duty is 
shown.  Although the veteran was periodically treated for 
back pain during that period of service, his separation 
examination found that the low back disability had not 
changed appreciably in service.  There is no competent 
(medical) evidence following the veteran's first period of 
active service that would reflect a permanent worsening of 
the disability during service.  In fact, the record shows no 
additional low back complaints until approximately 20 years 
after the veteran's discharge from his first period of active 
service.

As to the veteran's second period of active service, the 
medical evidence shows that he had a temporary flare-up of 
his low back pain due to heavy lifting and truck driving 
while serving in the Persian Gulf.  However, the record does 
not show that this temporary increase in symptoms resulted in 
a permanent worsening of the veteran's arthritis.  A VA 
examiner has specifically opined that the veteran did not 
sustain a chronic increase of back pain due to his service in 
the Persian Gulf, and that the pain had returned to its pre-
war level of severity.  There is no competent (medical) 
evidence to the contrary.  As a layperson , the veteran is 
not competent to establish by his own beliefs that there was 
increased pathology.  

Accordingly, the Board finds that the veteran's pre-existing 
lumbar spine arthritis did not undergo a permanent worsening 
of the disease during either period of service.  Aggravation 
of the pre-existing disability in service is not shown.  
38 C.F.R. § 3.306(a)(b).  The appeal must be denied.  


ORDER

Service connection for a low back disability is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



